Citation Nr: 1437724	
Decision Date: 08/25/14    Archive Date: 09/03/14

DOCKET NO.  10-05 028	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for high cholesterol.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for coronary artery disease, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and B.S.
ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1966 to August 1970.

The appeal comes before the Board of Veterans' Appeals (Board) from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

The Veteran testified before the undersigned in November 2012.  The transcript of the hearing is contained in the claims file.  Additional evidence was submitted with a waiver of initial RO review.

The Veteran's Virtual VA electronic claims file and the Veterans Benefits Management System (VBMS) paperless claims processing system have been reviewed in conjunction with the current appeal.  A review of the documents reveals VA treatment records relevant to the current appeal.

The issues of entitlement to service connection for hypertension and coronary artery disease are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The evidence does not show that it is at least as likely as not that the Veteran's right ear hearing loss is related to his military service, and right ear sensorineural hearing loss was not shown within 1 year following service separation.

2.  High cholesterol is a laboratory finding and not a disease or disability under VA law and regulations.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for right ear hearing loss are not met.  38 U.S.C.A. §§ 1110, 1112, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).

2.  The criteria for establishing service connection for high cholesterol have not been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107(b); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2013) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

The notice requirements of the VCAA require VA to notify a claimant of what information or evidence is necessary to substantiate the claim; what subset of the necessary information or evidence, if any, the claimant is to provide; and what subset of the necessary information or evidence, if any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, insufficiency in the timing or content of VCAA notice is harmless if the errors are not prejudicial to the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice errors are reviewed under a prejudicial error rule).

In this case, in a letter dated in May 2007, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claims, including what information and evidence must be submitted by the Veteran and what will be obtained by VA.  This notice also advised the Veteran of the necessity of providing medical or lay evidence demonstrating the level of disability and the effect that the disability has on his employment.  The notice provided examples of pertinent medical and lay evidence that the Veteran may submit (or ask the Secretary to obtain) relevant to establishing entitlement to a disability evaluation.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The case was last adjudicated in June 2012, and any defect as to timing of notice is harmless, non-prejudicial error.  Dingess/Hartman, 19 Vet. App. 473.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

The Veteran was afforded a VA audiological examination at which a qualified audiologist reviewed the claims file, performed an in-person examination of the Veteran, and provided sufficient detail and supported the conclusions reached with analysis fully supported by review of the evidence presented.  The examination opinion is therefore adequate for the Board's adjudication herein.  The evidence so considered by the examination report and addendum was sufficient and encompassed the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  The Board notes that the Veteran was not afforded a VA examination for high cholesterol, but finds that no such examination is warranted.  As discussed in further detail below, the probative evidence does not show that this laboratory finding constitutes a disability for VA compensation purposes.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no further examination is required to support the Board's adjudication of the claims for service connection for right ear hearing loss and high cholesterol.

The Veteran was also afforded a VA hearing with the undersigned in November 2012.  During the Board hearing, the undersigned explained the deficiencies in the Veteran's case and the type of evidence he would have to submit to cure these deficiencies.  These actions by the undersigned supplement VA's compliance with the VCAA and serve to satisfy the obligations imposed by 38 C.F.R. § 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).

Any VA development assistance duty under the VCAA to seek to obtain indicated pertinent records has been fulfilled.  Neither the Veteran nor his representative has presented any avenues of evidentiary development presenting a reasonable possibility of furthering these claims.  The Board finds that VA has complied with the VCAA's notification and assistance requirements, and any error in notice and development assistance cannot "reasonably affect the outcome of the case," and hence will not affect "the essential fairness of the [adjudication]" for the service connection claim at issue.  See ATD Corp. v. Lydall, Inc. ., 159 F.3d 534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The issues of entitlement to service connection for right ear hearing loss and high cholesterol are thus ready to be considered on the merits.

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence or, in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Barr, 21 Vet. App. 303; Pond v. West, 12 Vet App. 341, 346 (1999).

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Continuous service for 90 days or more during a period of war, or peace time service after December 31, 1946, and post-service development of a presumptive disease such as sensorineural hearing loss (organic disease of the nervous system) to a degree of 10 percent within one year from the date of termination of such service, establishes a rebuttable presumption that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309.

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies at 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  Even though disabling hearing loss is not demonstrated at separation, a veteran may, nevertheless, establish service connection for a current hearing disability by submitting evidence that a current disability is related to service.  Hensley v. Brown, 5 Vet. App. 155 (1993).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Right Ear Hearing Loss

The Veteran claims that he has right earing hearing loss that either had its onset during active duty service or is related to noise exposure during his active duty service.  He has submitted written statements and testified at the November 2012 Board hearing that in service his job was to wear audio headsets to intercept codes, which caused great strain on his hearing.  He has stated that it was sometimes very hard for him to hear these codes, and that this could indicate that he had decreased hearing at that time.  He has also stated that he does not believe the audiometric findings on his July 1970 separation examination are accurate, but that he had been given an earlier audiometric test which produced worse results and he was therefore told to return later for retesting.

The Veteran's DD Form 214 lists his occupational specialty as Morse interception operator, and his service personnel records include 1966-1967 student evaluations from his training in Morse code and interception.  The records indicate that the Veteran had difficulty differentiating between characters which sounded alike, but that he was able to adequately complete the work required of the course.  The instructor supervisor also noted that the Veteran lagged behind because he had not put in sufficient effort at the start of his training, but that he began to perform better after his attitude improved.

The Veteran's service treatment records show that in January 1966 the Veteran underwent audiometric testing at his entrance examination.  The Board notes that for service department examinations conducted on October 31, 1967 or earlier, the Board ordinarily assumes that audiometric testing was conducted using ASA (American Standards Association) measurements.  After that date, the Board ordinarily assumes that any audiometric testing was conducted using current ISO (International Standards Organization) measurements.  The findings of the January 1966 audiometric testing must therefore be converted from ASA to ISO measurements before they can be compared with the findings of the Veteran's July 1970 separation examination.

At the Veteran's January 1966 enlistment examination, audiometric test results revealed pure tone thresholds, in decibels, of the following:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
0
0
0
0
5
15
LEFT
0
0
0
0
0
15

Converting these findings to ISO measurements results in findings, in decibels, of:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
10
10
10
10
25
LEFT
15
10
10
10
5
25

The only other audiometric test results contained the Veteran's service treatment records are the findings taken at his July 1970 separation examination.  These audiometric tests results revealed pure tone thresholds, in decibels, of the following:


HERTZ

500
1000
2000
3000
4000
6000
RIGHT
15
5
5
5
5
25
LEFT
15
5
15
30
35
15

These findings show that the Veteran's bilateral hearing was within normal limits upon entrance into service.  At the separation examination, the left ear showed upwards threshold shifts at 3000 and 4000 Hertz.  The right ear showed no decrease in hearing ability, and in fact showed results that were slightly improved at 1000 to 4000 Hertz from his audiometric test results upon enlistment.  The service treatment records include no other complaints or treatment related to hearing loss.

In February 2008, the Veteran was afforded a VA audiological examination.  The Veteran reported that his in-service noise exposure included Morse code interception work and small arms fire and that he had hearing loss since service.  He reported that following service he worked in construction.  Audiometric testing was performed, and revealed the following pure tone thresholds, in decibels:


HERTZ

250
500
1000
2000
3000
4000
RIGHT EAR
20
20
25
40
65
70
LEFT EAR
20
20
50
75
75
85

Speech recognition testing revealed speech recognition ability of 76 percent in the right ear and 56 percent in the left ear.  The VA examiner opined that it was less likely than not caused by or a result of an event in military service.  The examiner acknowledged that the Veteran was exposed to hazardous noise in service, but found that because there was no pure tone threshold shift in the right ear hearing levels during service and due to the Veteran's extensive post-service occupational noise exposure, the hearing loss was likely due to this post-service noise exposure and to aging.

The Veteran's VA and private treatment records are silent for any complaints, treatment, or medical opinions pertaining to hearing loss.

In this case, while the Veteran has been shown to have right ear hearing loss of sufficient severity to warrant a disability under 38 C.F.R. § 3.385, the evidence fails to show that such a disability is related to military service, or that right ear hearing loss manifested to a compensable degree within one year of separation from service, and therefore the preponderance of the evidence is against the Veteran's claim. 

The Veteran asserts that his right ear hearing loss was caused by noise exposure in service, including strain from intercepting Morse code on audio headsets.  The Board acknowledges that the Veteran is competent to describe events that occurred during military service and any symptomatology regarding his perceived hearing loss.  See Barr, 21 Vet. App. 303.  The Veteran has also stated that he had trouble hearing some of the codes over these headsets, and that this could be due to the onset of hearing loss in service.  The Veteran's personnel records also show that the Veteran had difficulty differentiating between similar-sounding Morse code characters.  The Board does not, however, find that this provides evidence that the Veteran had right ear hearing loss during service.  It has already been established that the Veteran had left ear hearing loss during service, and he has been granted service connection for this disability.  Furthermore, the personnel records do not indicate that decreased hearing ability were the cause of the Veteran's difficulties with differentiation of similar sounding characters, and the instructor supervisor attributed this difficulty to the Veteran's failure to put in sufficient effort to learning the characters at the start of the training course.  The Veteran's separation examination also clearly shows that the Veteran did not have any decrease in right ear hearing levels, which is evidence against the Veteran's assertions of possibly having had right ear hearing loss in service.

To the extent that the Veteran has asserted that his current right ear hearing loss was caused by noise exposure during his active duty service, the Veteran's testimony as to the cause of his hearing loss is testimony as to an internal medical process which extends beyond an immediately observable cause-and-effect relationship that is of the type that the courts have found to be beyond the competence of lay witnesses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  The most probative opinion on this point, therefore, was that which was rendered by the February 2008 VA examiner, who explained the reasons for his conclusions based on an accurate characterization of the evidence of record, and did not rely solely on the absence of hearing loss at separation as the basis for his opinion.

The Board also notes that there is no competent medical evidence on file of a right ear hearing loss disability, as defined by 38 C.F.R. § 3.385, until the February 2008 VA examination, approximately 38 years after the Veteran's separation from service.  The Veteran has also not asserted at any time that he had any treatment or diagnoses for hearing loss within one year after separation from service or at any time since then and prior to 2008.  Thus, the Board finds that the Veteran has failed to provide evidence of continuity of symptomatology indicative of a chronic condition that has existed since the Veteran's separation from service.  The absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming the Board where it found that Veteran failed to account for the lengthy time period after service for which there was no clinical documentation of a low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (prolonged periods without medical complaint can be considered, along with other factors, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability).

Moreover, the Board notes that the only probative, professional medical opinion to address the medical relationship, if any, between the Veteran's right ear hearing loss disability and his military service, that of the February 2008 examiner, weighs against the claim.  The February 2008 VA examiner, who reviewed the claims file and was fully apprised of the Veteran's in-service history of noise exposure and discussed it in his examination report, nevertheless opined that the Veteran's right ear hearing loss was less likely than not related to his service, and provided an adequate rationale for his finding.  The Board finds that the examiner's opinion, which was based on review of the Veteran's documented and asserted medical history and a comprehensive audiological examination, constitutes the only fully probative evidence of record on the medical nexus question.  See Prejean v. West, 13 Vet. App. 444, 448-49 (2000); Guerrieri v. Brown, 4 Vet. App. 467, 470-471 (1993).

Significantly, neither the Veteran nor his representative has presented or identified any contrary medical opinion that would, in fact, support the claim for service connection for right ear hearing loss.  The Board also points out that VA adjudicators are not free to ignore or disregard the medical conclusions of a VA physician and are not permitted to substitute their own judgment on a medical matter.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991); Willis v. Derwinski, 1 Vet. App. 66 (1991).

The Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine is inapplicable in the instant case because the preponderance of the evidence is against the Veteran's claim.  See, e.g., Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 U.S.C.A. § 5107(b).  Accordingly, the claim of entitlement to service connection for right ear hearing loss is denied.

High Cholesterol

The Veteran asserts that he has high cholesterol which either had its onset during active duty service or preexisted service and was aggravated during service.  The Veteran's current diagnosis for this conditions is not in dispute; the Veteran's VA treatment records confirm that the Veteran has been clinically found to have high cholesterol and that he takes medication for this condition.

Although the Veteran does have high cholesterol, this condition is not a disability in and of itself for which VA compensation benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 7, 1996) (Diagnoses of hyperlipidemia, elevated triglycerides, and elevated cholesterol are actually laboratory results and are not, in and of themselves, disabilities.  They are, therefore, not appropriate entities for the rating schedule.).  While high cholesterol may be evidence of underlying disability or may later cause disability, service connection may not be granted for a laboratory finding alone.  A disability for VA compensation purposes refers to an impairment of earning capacity due to a disease or injury, rather than to a condition itself.  See Allen v. Brown, 7 Vet. App. 439 (1995).

To the extent that the Veteran's high cholesterol has contributed to his current disorder of coronary artery disease, the issue of entitlement to service connection for this disorder is addressed separately in the remand below.  There is no evidence of record suggesting the Veteran's elevated cholesterol has caused any impairment of earning capacity or other disability for which service connection may be granted.  Separate service connection may not be granted for a laboratory finding alone.  Thus, in the absence of proof of a current disability for which service connection may be granted, there can be no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer, 3 Vet. App. at 225. 

As a high cholesterol level is a laboratory result and does not represent a disability in and of itself, service connection must be denied.


ORDER

Entitlement to service connection for right ear hearing loss is denied.

Entitlement to service connection for high cholesterol is denied.


REMAND

The Veteran asserts that he has hypertension that preexisted his military service and was aggravated during service.  The Veteran has credibly discussed having high blood pressure at his entrance examination which had to be evaluated by a physician prior to admittance into service.  The Veteran's January 1966 entrance examination shows blood pressure readings of 156/120, 144/96, 158/100, and 162/100.  A later notation added in August 1966 stating that the Veteran had labile high blood pressure but was otherwise fit for military service.  The Veteran was afforded a VA examination in February 2008.  The examiner discussed the Veteran's medical history, stating that he had a long history of uncontrolled hypertension which was not properly treated and likely contributed to his current coronary artery disease.  He also stated that the Veteran's current hypertension was likely the same disorder that was termed "labile" hypertension upon admittance to service.  He did not, however, provide any opinion regarding whether this disorder was aggravated beyond its natural progression during service.  Similarly,, Dr. "C.S." in his November 2012 letter gave an ambiguous opinion indicating concern that failing to diagnose and treat hypertension during service aggravated the risk of premature coronary artery disease and its complications.  The issue must therefore be remanded in order to obtain an addendum medical opinion on this matter.

As the claim of entitlement to service connection for coronary artery disease, which the Veteran contends is secondary to hypertension which was aggravated in active duty service, is inextricably intertwined with the remanded issue of entitlement to service connection for hypertension, this issue must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

The record indicates that the Veteran receives medical treatment at the VA Eastern Colorado Health Care System in Denver, Colorado and its affiliated facilities, the Colorado Springs Clinic, the La Junta Outpatient Clinic, and the Pueblo Outpatient Clinic.  The record currently contains treatment records dating up to April 2012.  All outstanding, relevant VA treatment records must be acquired and associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should obtain all outstanding, pertinent records of treatment of the Veteran from the VA Eastern Colorado Health Care System in Denver, Colorado and its affiliated facilities since April 2012.  All records received should be associated with the claims file.  

2.  The AOJ should obtain an additional medical opinion regarding the Veteran's hypertension and coronary artery disease from a qualified physician.  After a thorough review of the claims file and medical history, the physician is requested to prepare an addendum opinion which addresses the following: 

(a) Did the Veteran's hypertension, which is noted on his January 1966 entrance examination, undergo any increase in severity during service?  If so, was the increase due to the natural progression of the disability?

The examiner is also asked to address the November 2012 letter from Dr. C.S. which contends that the failure of the military to adequately treat the Veteran's hypertension in service equates to aggravation of the disorder which caused his more serious complications later on.

(b) The physician should provide an opinion as to whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's coronary artery disease (i) is related to any event or injury in service or (ii) was caused or aggravated (permanently worsened beyond the natural progression) by his hypertension disorder.

The physician is advised that the Veteran is competent to report in-service diagnoses of hypertension and any related symptoms as he experienced them in service and since that time.  Such reports, including those of a continuity of symptomatology since service, must be specifically acknowledged and considered in formulating any opinions.  If the physician rejects the Veteran's reports, he or she must provide a reason for doing so.

The physician must be provided access to the claims folder, any records contained in Virtual VA or VBMS, and a copy of this remand.  The physician must specify in the report that the claims file and any records in Virtual VA or VBMS have been reviewed.  A complete rationale should accompany any opinion provided.

3.  Thereafter, the AOJ should readjudicate the claims.  If any benefit sought is not granted, the appellant and his representative must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. HAGER
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


